Title: To James Madison from Lemuel Merritt, 18 September 1813
From: Merritt, Lemuel
To: Madison, James


Mr MadisonNewyork September 18th. 1813
Sir since the decliration of war I entered on board, of the private armed ship York Town, as surgeon, and had the misfortune to be taken, and carried to Hallifax; where we arrived on the 21 July, after getting my pasport to return, the Vessel that I was coming in, was detained untill the 22 of August, which gave me an opportunity, of becoming acquainted with the Military strength of the country, through a source, which I believe confidence may be placed in; therefore I thought it my duty, to make you acquainted with the same; hoping that some advantage might arise from it; the malitia of the province are from 16 to 60 years, which comprise 25 Batallions each containing 300 men, in Hallifax there are 960 regular troops, and in other parts of the provinces 420 which compris their whole force—their last reignforcement, which they have set to Qubeck, makes their force there amount to sixteen thousand four hundred regulars. The number of Malitia in canida, I could not learn accurately. Provisions there are Verry scarce, they shipped from Hallifax, to Quebeck 27000 Barrels of flour by the last convoy, all which they have obtained, from the U.S. either by captor; or Neutral Vessels; which I believe is a great detriment to our prsioners In Hallifax, for if the could not get those supplies provisions Would be so scarce that they could not supply them without producing actual want in the country which I am confident the inhabitants would not subscribe to, for through the provinces a great portion are Verry much disaffected toward their goverment. Yours &c
Lemuel Merritt
